DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “wherein when the sheet fed has a first length, feeding of the sheet is stopped after the sheet is fed to an upstream side of said second feeding roller pair by said feeding portion in a state in which said first feeding roller pair is put in the first separated state by said first contact-and-separation mechanism, and then is resumed in a state in which said first feeding roller pair is changed from the first separated state to the first feedable state and in a state in which said obliquely feeding roller pair is put in the second separated state by said second contact-and-separation mechanism, and then the sheet is fed to said second feeding roller pair” in lines 30-38 render the claims unclear. The sequence of feeding is contradictory, as the first requirement is that the sheet is stopped after the sheet is fed to an upstream side of the second feeding roller pair, then is resumed, and then the sheet is fed to the second roller pair. However, the sheet is not stopped until after it has already been fed to the upstream side of the second feeding roller pair. Therefore, the metes and bounds of the claim is unclear. Based on the disclosure, it will be interpreted that the sheet is fed to the second feeding roller pair by the first feeding roller pair. This is the interpretation that will be used in the rejections below.
Claims 2-10 depend from claim 1 and inherit this issue therefrom. In particular, claims 2 and 6 recite further elements of the sequence of feeding of the sheet having the first length that are also unclear based on the uncertainty in the metes and bounds of the limitations of claim 1.
With respect to claim 4, the limitation “in a state in which said first feeding roller pair and said obliquely feeding roller pair are in the first spaced state and the second spaced state, respectively, the feeding of the sheet is stopped so that a leading end of the sheet is positioned between said obliquely feeding roller pair and said second feeding roller pair with respect to the sheet feeding direction” renders the claims unclear because it is unclear what is conveying the sheet with all of the roller pairs being separated. Therefore, the metes and bounds of the claim are unclear.
With respect to claim 7, the limitation “wherein said side end regulating portion is capable of adjusting a position thereof with respect to a rotational direction about a shaft extending in the widthwise direction” renders the claims unclear. The sentence does not seem to establish enough information about the relative placement and arrangement of the shaft and the adjustment and how the side end regulating portion is capable of adjusting itself for the metes and bounds of the claim to be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenmakers et al. (EP 3002239 A1) in view of Miyazawa (US PGPub 2012/0091653 A1).
As to claim 1, Schoenmakers et al. teaches a sheet feeding device (figure 1) comprising: 
a sheet supporting portion (12) configured to support a sheet (14, 14’; see figures 1-6); 
a side end regulating portion (vertical supports for 18, 38, 48, which form a limit to the ability of the sheet to move in the -Z direction in figures 1 and 3) configured to regulate a side end of the sheet supported by said sheet supporting portion (figure 1);
a feeding portion (16) configured to feed the sheet supported by said supporting portion and regulated by said regulating portion (paragraph [0015]);
a first feeding roller pair (32, 40) configured to feed the sheet fed by said feeding portion, in a sheet feeding direction (paragraphs [0017]-[0018]);
an abutment member (32) which is provided downstream of said first feeding roller pair with respect to the sheet feeding direction, which extends in the sheet feeding direction, and against which a side end of the sheet with respect to a widthwise direction of the sheet is abutted (paragraphs [0019]-[0020] and figure 1);
an obliquely feeding roller pair (42) configured to obliquely feed the sheet in an inclination direction relative to the sheet feeding direction so that the sheet approaches said abutment member in the widthwise direction (paragraph [0019] and figure 1);
a second feeding roller pair (50) provided downstream of said obliquely feeding roller pair with respect to the sheet feeding direction and configured to feed the sheet (paragraph [0021] and figure 1);
a first contact-and-separation mechanism configured (38) to contact and separate said first feeding roller pair so as to be changeable between a first feedable state in which said first feeding roller pair is capable of feeding the sheet while nipping the sheet and a first separated state in which rollers of said first feeding roller pair are in separation from each other (paragraphs [0017] and [0022]);
a second contact-and-separation mechanism (48) configured to contact and separate said obliquely feeding roller pair so as to be changeable between a second feedable state in which said obliquely feeding roller pair is capable of feeding the sheet while nipping the sheet and a second separated state in which rollers of said obliquely feeding roller pair are in separation from each other (paragraphs [0019] and [0022]), 
wherein when the sheet fed has a first length, feeding of the sheet is stopped after the sheet is fed to an upstream side of said second feeding roller pair by said feeding portion in a state in which said first feeding roller pair is put in the first separated state by said first contact-and-separation mechanism, and then is resumed in a state in which said first feeding roller pair is changed from the first separated state to the first feedable state and in a state in which said obliquely feeding roller pair is put in the second separated state by said second contact-and-separation mechanism, and then the sheet is fed to said second feeding roller pair (see above 112 rejection for the claim interpretation used here; paragraphs [0026]-[0027], where the sheet is fed to the second feeding roller pair while the obliquely feeding roller pair is separated), and 
wherein when the sheet fed has a second length shorter than the first length, the sheet fed by said first feeding roller pair is obliquely fed by said obliquely feeding roller pair in the second feedable state and then is fed to said second feeding roller pair (figures 1-4 and paragraphs [0023]-[0024]).
Schoenmakers et al. does not explicitly teach stopping the sheet and resuming feeding of the sheet.
Miyazawa teaches a similar sheet alignment apparatus (figures 1-4) where the sheet is stopped and then resuming feed of the sheet (paragraphs [0104]-[0105]) in order to adjust the sheet to sheet period.
It would have been obvious to one skilled in the art before the effective filing date to modify Schoenmakers et al. to have stopping the sheet and resuming feeding of the sheet as taught by Miyazawa because it allows the sheet-to-sheet spacing of the sheets to be adjusted to the desired amount (paragraph [0105]) with predictable results.
As to claim 2, Schoenmakers et al. as modified (citations to Schoenmakers et al. except where otherwise indicated) teaches wherein said first feeding roller pair (32, 40) is provided in plurality (see at least figure 1), and 
wherein when the sheet having the first length is fed, the feeding of the sheet is stopped and then is resumed in a state in which a part of said plurality of first feeding roller pairs is in the first spaced state (see above 112 rejection for claim 1; paragraphs [0026]-[0027] of Schoenmakers et al., where the sheet is fed to the second feeding roller pair while the first feeding roller pair is separated and paragraphs [0104]-[0105] of Miyazawa).
As to claim 3, Schoenmakers et al. as modified (citations to Schoenmakers et al. except where otherwise indicated) teaches wherein with respect to the sheet feeding direction, rollers of a most downstream one of said plurality of first feeding roller pairs are in contact with each other (see about 112 rejection for claim 1; see figure 6 and paragraphs [0017]-[0018] where the sheet is fed by 40).
As to claim 5, Schoenmakers et al. as modified teaches (citations to Schoenmakers et al. except where otherwise indicated) wherein during the feeding of the sheet having the first length by said second feeding roller pair, said first feeding roller pair is changed from the first feedable state to the first spaced state (figures 5-6, where at least during the feeding of a sheet having a first length or an extremely large length after a shorter sheet the first feeding roller pair would be returned from a state of separation as in figure 2 to a feedable state).
As to claim 8, Schoenmakers et al. teaches wherein the sheet having the first length is longer than a distance from a downstream end of said side end regulating portion to said obliquely feeding roller pair with respect to the sheet feeding direction (figure 5).
As to claim 9, Schoenmakers et al. as modified teaches (citations to Schoenmakers et al. except where otherwise indicated) wherein said feeding portion includes a feeding roller pair (18) configured to feed the sheet supported by said sheet supporting portion and includes a downstream feeding roller pair (50) provided downstream of said feeding roller pair with respect to the sheet feeding direction and configured to feed the sheet fed by said feeding roller pair (figures 1-6), and 
wherein each of said feeding roller pair and said downstream feeding roller pair feeds the sheet in a feedable state in which the sheet is feedable in a nipped state (figures 1-6).
As to claim 10, Schoenmakers et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching an image forming apparatus comprising: the sheet feeding device; and an image forming portion configured to form an image on the sheet fed by said second feeding roller pair. 
Miyazawa teaches an image forming apparatus (100) comprising: the sheet feeding device (150, corresponding in combination to the sheet feeding device of Schoenmakers et al. as modified above for claim 1); and an image forming portion (100C) configured to form an image on the sheet fed by said second feeding roller pair (see figure 1).
It would have been obvious to one skilled in the art before the effective filing date to modify Schoenmakers et al. as modified to further be embodied in an image forming apparatus comprising: the sheet feeding device; and an image forming portion configured to form an image on the sheet fed by said second feeding roller pair as taught by Miyazawa because it allows the sheet to be printed and processed to completion in an inline manner with predictable results such as forming an image on the sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richards et al. (EP 1054301 A1), Watanabe et al. (US PGPub 2016/0280488 A1), and Taoka et al. (US PGPub 2021/0300704 A1) teach sheet alignment systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853